Electronically Filed
                                                         Supreme Court
                                                         SCPR-16-0000488
                                                         14-JUL-2016
                            SCPR-16-0000488              07:56 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN RE BRYAN W. WAGNER, Petitioner.


                          ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Bryan W. Wagner’s
petition to resign and surrender his license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof, we conclude
Petitioner Wagner has fully complied with the requirements of
RSCH Rule 1.10.     Therefore,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Bryan W. Wagner, attorney number 3063, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
           DATED:    Honolulu, Hawai#i, July 14, 2016.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson